                 3:19-cv-03098-JMC               Date Filed 08/25/21      Entry Number 16         Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina


                 United States of America
                                                                 )
                         Plaintiff
                                                                 )
                            v.                                           Civil Action No.     3:19-03098-JMC
                                                                 )
                                                                 )
     Palmetto Precast Incorporated, Kathy Metts
                                                                 )
                    Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O permanent injunction by default is entered against the defendants Palmetto Precast Incorporated and Kathy Metts as
set forth in the order entered August 25, 2021 pursuant to FRCP 55 (b).




O decided by the Honorable J. Michelle Childs, United States District Court Judge presiding. The court having
granted the Plaintiff’s motion for permanent injunction and default judgment.


Date: August 25, 2021                                                   CLERK OF COURT


                                                                                            s/Angie Snipes
                                                                                  Signature of Clerk or Deputy Clerk
